                                          Case 4:21-cv-03036-YGR Document 10 Filed 04/28/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        FACEBOOK, INC., et al.,
                                   7                                                       Case No. 21-cv-03036-YGR
                                                        Plaintiffs,
                                   8
                                                  v.                                       ORDER SETTING INITIAL CASE
                                   9                                                       MANAGEMENT CONFERENCE
                                        NATALIA KOKHTENKO,                                 AND ADR DEADLINES
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             IT IS HEREBY ORDERED that this action is assigned to the Honorable Yvonne Gonzalez

                                  14   Rogers. When serving the complaint or notice of removal, the plaintiff or removing defendant

                                  15   must serve on all other parties a copy of this order and all other documents specified in Civil Local

                                  16   Rule 4-2. Counsel must comply with the case schedule listed below unless the Court otherwise

                                  17   orders.

                                  18             IT IS FURTHER ORDERED that this action is assigned to the Alternative Dispute

                                  19   Resolution (ADR) Multi-Option Program governed by ADR Local Rule 3. Counsel and clients

                                  20   shall familiarize themselves with that rule and with the material entitled “Dispute Resolution

                                  21   Procedures in the Northern District of California” on the Court ADR Internet site at

                                  22   http://www.cand.uscourts.gov/adr. A limited number of printed copies are available from the

                                  23   Clerk’s Office for parties in cases not subject to the court’s Electronic Case Filing program (ECF).

                                  24

                                  25

                                  26

                                  27

                                  28
                                           Case 4:21-cv-03036-YGR Document 10 Filed 04/28/21 Page 2 of 2




                                   1                         CASE SCHEDULE – ADR MULTI-OPTION PROGRAM

                                   2    Date                       Event                                                           Governing Rule

                                   3    4/27/2021                  Complaint Filed

                                   4    7/6/2021                   *Last day to:                                                   FRCivP 26(f) &
                                                                   • meet and confer re: initial disclosures, early                ADR L.R.3-5
                                   5                               settlement, ADR process selection, and discovery
                                                                   plan
                                   6

                                   7                               • file ADR Certification signed by Parties and                  Civil L.R . 16-8(b) &
                                                                   Counsel (form available at                                      ADR L.R. 3-5(b)
                                   8                               http://www.cand.uscourts.gov)

                                   9    7/19/2021                  **Last day to file Rule 26(f) Report, complete                  FRCivP 26(a) (1)
                                                                   initial disclosures or state objection in Rule 26(f)            Civil L.R . 16-9
                                  10                               Report and file Case Management Statement per
                                  11                               Standing Order re Contents of Joint Case
                                                                   Management Statement
                                  12                               (also available at http://www.cand.uscourts.gov)
Northern District of California
 United States District Court




                                  13    7/26/2021                  INITIAL CASE MANAGEMENT                                         Civil L.R . 16-10
                                  14                               CONFERENCE (CMC) at 2:00 PM in:
                                                                   Courtroom 1, 4th Floor
                                  15
                                                                   Ronald Dellums Federal Building
                                  16                               1301 Clay Street
                                                                   Oakland, CA 94612
                                  17

                                  18   * If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 21
                                       days in advance of the Initial Case Management Conference.
                                  19
                                       ** If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 7
                                  20   days in advance of the Initial Case Management Conference.

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                 2
